Exhibit 10.1

 

Execution Version

 

EQM MIDSTREAM PARTNERS, LP

 

and

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

Dated April 10, 2019

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

Section 1.01

Definitions

1

 

Section 1.02

Registrable Securities

5

 

 

 

ARTICLE II. REGISTRATION RIGHTS

5

 

 

 

 

Section 2.01

Shelf Registration

5

 

Section 2.02

Piggyback Registration

7

 

Section 2.03

Underwritten Offering

9

 

Section 2.04

Further Obligations

10

 

Section 2.05

Cooperation by Holders

14

 

Section 2.06

Restrictions on Public Sale by Holders of Registrable Securities

14

 

Section 2.07

Expenses

14

 

Section 2.08

Indemnification

15

 

Section 2.09

Rule 144 Reporting

17

 

Section 2.10

Transfer or Assignment of Registration Rights

18

 

Section 2.11

Limitation on Subsequent Registration Rights

18

 

Section 2.12

Limitation on Obligations for Series A Preferred Unit Registrable Securities

18

 

Section 2.13

Obligation to Obtain Rating for Series A Preferred Units

19

 

 

 

ARTICLE III. MISCELLANEOUS

19

 

 

 

 

Section 3.01

Communications

19

 

Section 3.02

Binding Effect

20

 

Section 3.03

Assignment of Rights

20

 

Section 3.04

Recapitalization, Exchanges, Etc. Affecting Units

20

 

Section 3.05

Aggregation of Registrable Securities

20

 

Section 3.06

Specific Performance

20

 

Section 3.07

Counterparts

21

 

Section 3.08

Governing Law, Submission to Jurisdiction

21

 

Section 3.09

Waiver of Jury Trial

21

 

Section 3.10

Entire Agreement

21

 

Section 3.11

Amendment

22

 

Section 3.12

No Presumption

22

 

Section 3.13

Obligations Limited to Parties to Agreement

22

 

Section 3.14

Interpretation

22

 

 

 

SCHEDULE A - Purchaser Name; Notice and Contact Information

A-1

 

 

 

SCHEDULE B - Purchasers Deemed to have Delivered the Piggyback Opt-out Notice

B-1

 

i

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of April 10, 2019 (this
“Agreement”), is entered into by and among EQM Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”), and each of the Persons set
forth on Schedule A hereto (the “Purchasers”).

 

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Units pursuant to the Convertible Preferred Unit
Purchase Agreement, dated as of March 13, 2019, by and among the Partnership and
the Purchasers (the “Purchase Agreement”); and

 

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE I.
DEFINITIONS

 

Section 1.01                            Definitions. As used in this Agreement,
the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  Notwithstanding
anything to the contrary provided herein, for purposes of this Agreement, no
Series A Preferred Unitholder shall be considered an Affiliate of the
Partnership, and no Series A Preferred Unitholder or any of its Affiliates shall
be considered Affiliates of any other Series A Preferred Unitholder or any of
such other Series A Preferred Unitholder’s Affiliates, in either case, solely by
virtue of such Series A Preferred Unitholder’s ownership of the Series A
Preferred Units. Notwithstanding anything in this definition to the contrary,
for purposes of this Agreement, (a) the Partnership and its subsidiaries, on the
one hand, and any Series A Preferred Unitholder, on the other hand, shall not be
considered Affiliates and (b) any fund or account managed, advised or
subadvised, directly or indirectly, by a Series A Preferred Unitholder or its
Affiliates, shall be considered an Affiliate of such Series A Preferred
Unitholder.

 

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“BlackRock” means, collectively, the Purchasers listed on Annex A hereto under
the heading “BlackRock”, and their permitted assignees.

 

1

--------------------------------------------------------------------------------



 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or
Commonwealth of Pennsylvania are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit Registrable Securities” means (a) the Common Units issuable upon
conversion of the Purchased Units and (b) any other securities issued or
issuable with respect to or in exchange for the Common Units issuable upon
conversion of the Purchased Units, whether in connection with a Series A Change
of Control or Partnership Restructuring Event or by merger, consolidation,
reorganization, charter amendment, sale of all or substantially all assets or
otherwise, all of which are subject to the rights provided herein until such
time as such securities cease to be Registrable Securities pursuant to
Section 1.02.

 

“Common Units” means the common units representing limited partner interests in
the Partnership and having the rights and obligations specified in the
Partnership Agreement or any other security issued or issuable with respect to
or in exchange for Common Units, whether in connection with a Series A Change of
Control or Partnership Restructuring Event or by merger, consolidation,
reorganization, charter amendment, sale of all or substantially all assets or
otherwise.

 

“Effective Date” means the date of effectiveness of any Registration Statement.

 

“Effectiveness Period” has the meaning specified in Section 2.01(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“General Partner” means EQGP Services, LLC, a Delaware limited liability company
and the general partner of the Partnership.

 

“GSO” means, collectively, the Purchasers listed on Annex A hereto under the
heading “GSO”, and their permitted assignees.

 

“Holder” means the record holder of any Registrable Securities.

 

“Holder Underwriter Registration Statement” has the meaning specified in
Section 2.04(q).

 

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

 

“Initiating Holder” has the meaning specified in Section 2.03(b).

 

“Lead Investors” means collectively, BlackRock, GSO, Magnetar and, solely for
purposes of Section 2.02(b), Investment Partners V (II), LLC.

 

“Liquidated Damages” has the meaning specified in Section 2.01(b).

 

2

--------------------------------------------------------------------------------



 

“Liquidated Damages Multiplier” means the product of (a) the Purchased Unit
Price and (b) the number of Registrable Securities then held by the applicable
Holder and to be included on the applicable Registration Statement.

 

“Losses” has the meaning specified in Section 2.08(a).

 

“Magnetar” means, collectively, the Purchasers listed on Annex A hereto under
the heading “Magnetar”, and their permitted assignees.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

“National Securities Exchange” means either the New York Stock Exchange, the
Nasdaq Stock Market, an exchange registered with the Commission under
Section 6(a) of the Exchange Act (or any successor to such Section) or any other
securities exchange (whether or not registered with the Commission under
Section 6(a) (or successor to such Section) of the Exchange Act) on which the
Common Units are then listed.

 

“Other Holder” has the meaning specified in Section 2.02(a).

 

“Partnership” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as amended.

 

“Partnership Restructuring Event” has the meaning set forth in the Partnership
Agreement.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

 

“Piggyback Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Opt-Out Notice” has the meaning specified in Section 2.02(a).

 

“Piggyback Registration” has the meaning specified in Section 2.02(a).

 

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

 

“Purchased Unit Price” means $48.77 per unit.

 

“Purchased Units” means the Series A Preferred Units to be issued and sold to
the Purchasers pursuant to the Purchase Agreement.

 

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Registrable Securities” means the Common Unit Registrable Securities and the
Series A Preferred Unit Registrable Securities.

 

3

--------------------------------------------------------------------------------



 

“Registration” means any registration pursuant to this Agreement, including
pursuant to a Registration Statement or a Piggyback Registration.

 

“Registrable Securities Required Voting Percentage” means a majority of the
outstanding Registrable Securities voting together as a single class, including
the Series A Preferred Unit Registrable Securities on an as-converted basis to
Common Unit Registrable Securities.

 

“Registration Expenses” has the meaning specified in Section 2.07(a).

 

“Registration Statement” has the meaning specified in Section 2.01(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Selling Expenses” has the meaning specified in Section 2.07(a).

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

“Selling Holder Indemnified Persons” has the meaning specified in
Section 2.08(a).

 

“Series A Change of Control” has the meaning set forth in the Partnership
Agreement.

 

“Series A Preferred Unit Registrable Securities” means the (a) Purchased Units
and (b) any other securities issued or issuable with respect to or in exchange
for the Purchased Units, whether in connection with a Series A Change of Control
or Partnership Restructuring Event or by merger, consolidation, reorganization,
charter amendment, sale of all or substantially all assets or otherwise, all of
which are subject to the rights of Series A Preferred Unit Registrable
Securities provided herein until such time as such securities either (i) convert
into Common Units pursuant to the terms of the Partnership Agreement or
(ii) cease to be Registrable Securities pursuant to Section 1.02.

 

“Series A Preferred Units” means the Partnership’s Series A Cumulative
Convertible Preferred Units representing limited partner interests in the
Partnership and having the rights and obligations specified in the Partnership
Agreement.

 

“Series A Preferred Unitholder” means a record holder of Series A Preferred
Units.

 

“Target Effective Date” has the meaning specified in Section 2.01(a).

 

“Underwriter” means, with respect to any Underwritten Offering, the underwriters
of such Underwritten Offering.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

4

--------------------------------------------------------------------------------



 

“WKSI” means a well-known seasoned issuer (as defined in the rules and
regulations of the Commission).

 

Section 1.02                            Registrable Securities. Any Registrable
Security will cease to be a Registrable Security upon the earliest to occur of
the following: (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement, (b) when such Registrable Security has been disposed of
(excluding transfers or assignments by a Holder to an Affiliate or to another
Holder or any of its Affiliates or to any assignee or transferee to whom the
rights under this Agreement have been transferred pursuant to Section 2.10)
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act, (c) when such Registrable Security is held by
Equitrans Midstream Corporation, a Pennsylvania corporation (“ETRN”), the
Partnership or any of their respective direct or indirect subsidiaries and
(d) when such Registrable Security has been sold or disposed of in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities pursuant to Section 2.10. In
addition, a Holder will cease to have rights to require registration of any
Registrable Securities held by that Holder under this Agreement on the second
anniversary of the date on which all Series A Preferred Units have been
converted into Common Units.  For the avoidance of doubt, the provisions of this
Section 1.02 do not modify the transfer restrictions applicable to the Holders
set forth in Section 5.11(b)(vii) of, and elsewhere in, the Partnership
Agreement.

 

ARTICLE II.
REGISTRATION RIGHTS

 

Section 2.01                            Shelf Registration.

 

(a)                                 Shelf Registration. The Partnership shall
use its commercially reasonable efforts to (i) prepare and file an initial
registration statement under the Securities Act to permit the resale of
Registrable Securities from time to time as permitted by Rule 415 (or any
similar provision adopted by the Commission then in effect) of the Securities
Act (a “Registration Statement”) and (ii) cause such initial Registration
Statement to become effective no later than the second anniversary of the date
hereof (the “Target Effective Date”). The Partnership will use its commercially
reasonable efforts to cause such initial Registration Statement filed pursuant
to this Section 2.01(a) to be continuously effective under the Securities Act,
with respect to any Holder, until the earliest to occur of the following:
(A) the date on which there are no longer any Registrable Securities outstanding
and (B) the second anniversary of the date on which all Series A Preferred Units
have been converted into Common Units (in each case of clause (A) or (B) the
“Effectiveness Period”). A Registration Statement filed pursuant to this
Section 2.01(a) shall be on such appropriate registration form of the Commission
as shall be selected by the Partnership; provided that, if the Partnership is
then eligible, it shall file such Registration Statement on Form S-3. A
Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Registration Statement, in the light of the circumstances under which a
statement is made). As

 

5

--------------------------------------------------------------------------------



 

soon as practicable following the date that a Registration Statement becomes
effective, but in any event within three Business Days of such date, the
Partnership shall provide the Holders with written notice of the effectiveness
of such Registration Statement. The Partnership shall not be obligated to have
more than one effective Registration Statement at any given time pursuant to
this Section 2.01.

 

(b)                                 Failure to Become Effective.  If a
Registration Statement required by Section 2.01(a) does not become or is not
declared effective by the Target Effective Date, then each Holder shall be
entitled to a payment (with respect to each of the Holder’s Registrable
Securities which are included in such Registration Statement), as liquidated
damages and not as a penalty, of (i) for each non-overlapping 30-day period for
the first 60 days following the Target Effective Date, an amount equal to 0.25%
of the Liquidated Damages Multiplier, and (ii) for each non-overlapping 30-day
period beginning on the 61st day following the Target Effective Date, an amount
equal to the amount set forth in clause (i) plus an additional 0.25% of the
Liquidated Damages Multiplier for each subsequent 60 days (i.e., 0.5% for 61-120
days, 0.75% for 121-180 days, and 1.0% thereafter), up to a maximum amount equal
to 1.0% of the Liquidated Damages Multiplier per non-overlapping 30-day period
(the “Liquidated Damages”), until such time as such Registration Statement is
declared or becomes effective or there are no longer any Registrable Securities
outstanding. The Liquidated Damages shall be payable within ten Business Days
after the end of each such 30-day period in immediately available funds to the
account or accounts specified by the applicable Holders.  Any amount of
Liquidated Damages shall be prorated for any period of less than 30 days
accruing during any period for which a Holder is entitled to Liquidated Damages
hereunder.

 

(c)                                  Waiver of Liquidated Damages.  If the
Partnership is unable to cause a Registration Statement to become effective on
or before the Target Effective Date, then the Partnership may request a waiver
of the Liquidated Damages, which may be granted by the consent of the Holders of
at least the Registrable Securities Required Voting Percentage, in their sole
discretion, and which such waiver shall apply to all the Holders of Registrable
Securities included on such Registration Statement.

 

(d)                                 Delay Rights. Notwithstanding anything to
the contrary contained herein, the Partnership may, upon written notice to any
Selling Holder whose Registrable Securities are included in a Registration
Statement, suspend such Selling Holder’s use of any prospectus which is a part
of such Registration Statement (in which event the Selling Holder shall suspend
sales of the Registrable Securities pursuant to such Registration Statement) if
(i) the Partnership is pursuing an acquisition, merger, reorganization,
disposition or other similar transaction and the Partnership determines in good
faith that the Partnership’s ability to pursue or consummate such a transaction
would be materially and adversely affected by any required disclosure of such
transaction in such Registration Statement or (ii) the Partnership or any of its
Affiliates has experienced some other material non-public event, the disclosure
of which at such time, in the good faith judgment of the Partnership, would
materially and adversely affect the Partnership; provided, however, that in no
event shall the Selling Holders be suspended from selling Registrable Securities
pursuant to such Registration Statement for a period that exceeds an aggregate
of 60 days in any 180-day period or 105 days in any 365-day period. Upon
disclosure of such information or the termination of the condition described
above, the Partnership shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in such Registration Statement, and shall
promptly

 

6

--------------------------------------------------------------------------------



 

terminate any suspension of sales it has put into effect and shall take such
other actions necessary or appropriate to permit registered sales of Registrable
Securities as contemplated in this Agreement. For the avoidance of doubt, the
provisions of this Section 2.01(d) shall apply to any Underwritten Offering
undertaken pursuant to Section 2.03.

 

Section 2.02                            Piggyback Registration.

 

(a)                                 Participation. If at any time the
Partnership proposes to file (i) a Registration Statement (other than a
Registration Statement contemplated by Section 2.01(a)) on behalf of any other
Person who has or has been granted registration rights related to an
Underwritten Offering (the “Other Holder”), or (ii) a prospectus supplement
relating to the sale of Common Units by any Other Holders to an effective
registration statement, so long as the Partnership is a WKSI at such time or,
whether or not the Partnership is a WKSI, so long as the Common Unit Registrable
Securities were previously included in the underlying shelf Registration
Statement or are included on an effective Registration Statement, or in any case
in which Holders may participate in such offering without the filing of a
post-effective amendment, in each case, for the sale of Common Units by Other
Holders in an Underwritten Offering, then the Partnership shall give not less
than four Business Days’ notice (including, but not limited to, notification by
electronic mail) (the “Piggyback Notice”) of such proposed Underwritten Offering
to each Holder that, together with its Affiliates, owns at least $25 million of
Common Unit Registrable Securities and such Piggyback Notice shall offer such
Holder the opportunity to include in such Underwritten Offering for Other
Holders such number of Common Unit Registrable Securities (the “Included
Registrable Securities”) as such Holder may request in writing (a “Piggyback
Registration”); provided, however, that the Partnership shall not be required to
offer such opportunity (A) to such Holders if the Holders, together with their
Affiliates, do not offer a minimum of $25 million of Common Unit Registrable
Securities, in the aggregate (determined by multiplying the number of Common
Unit Registrable Securities owned by the average of the closing price on the
National Securities Exchange for the Common Units for the 10 trading days
preceding the date of such notice), or such lesser amount if it constitutes the
remaining holdings of the Holder and its Affiliates, or (B) to such Holders if
and to the extent that the Partnership has been advised by the Managing
Underwriter that the inclusion of Common Unit Registrable Securities for sale
for the benefit of such Holders will have an adverse effect on the price, timing
or distribution of the Common Units in such Underwritten Offering, then the
amount of Common Unit Registrable Securities to be offered for the accounts of
Holders shall be determined based on the provisions of Section 2.02(b). Each
Piggyback Notice shall be provided to Holders on a Business Day pursuant to
Section 3.01 and receipt of such notice shall be confirmed and kept confidential
by the Holders until either (x) such proposed Underwritten Offering has been
publicly announced by the Partnership or (y) the Holders have received notice
from the Partnership that such proposed Underwritten Offering has been
abandoned, which the Partnership shall provide to the Holders reasonably
promptly after the final decision to abandon a proposed Underwritten Offering
has been made. Each such Holder will have four Business Days (or two Business
Days in connection with any overnight or bought Underwritten Offering) after
such Piggyback Notice has been delivered to request in writing to the
Partnership the inclusion of Common Unit Registrable Securities in the
Underwritten Offering for Other Holders. If no request for inclusion from a
Holder is received by the Partnership within the specified time or if a Holder
states in its response to the Piggyback Notice that it declines the opportunity
to include Registrable Securities in the Underwritten Offering, such Holder
shall have no further right to participate in such Underwritten Offering. If,

 

7

--------------------------------------------------------------------------------



 

at any time after giving written notice of the Partnership’s intention to
undertake an Underwritten Offering for Other Holders and prior to the pricing of
such Underwritten Offering, such Underwritten Offering is terminated or delayed
pursuant to the provisions of this Agreement, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(1) in the case of a termination of such Underwritten Offering, shall be
relieved of its obligation to sell any Included Registrable Securities in
connection with such terminated Underwritten Offering, and (2) in the case of a
determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Common Unit
Registrable Securities in such Underwritten Offering by giving written notice to
the Partnership of such withdrawal at least one Business Day prior to the time
of pricing of such Underwritten Offering. Any Holder may deliver written notice
(a “Piggyback Opt-Out Notice”) to the Partnership requesting that such Holder
not receive notice from the Partnership of any proposed Underwritten Offering
for Other Holders; provided, however, that such Holder may later revoke any such
Piggyback Opt-Out Notice in writing. Following receipt of a Piggyback Opt-Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this
Section 2.02(a) and such Holder shall no longer be entitled to participate in
Underwritten Offerings for Other Holders pursuant to this Section 2.02(a),
unless such Piggyback Opt-Out Notice is revoked by such Holder.  The Holders
listed on Schedule B shall each be deemed to have delivered a Piggyback Opt-Out
Notice as of the date hereof.

 

(b)                                 Priority of Piggyback Registration. If the
Managing Underwriter or Underwriters of any proposed Underwritten Offering for
Other Holders advise the Partnership that the total amount of Common Unit
Registrable Securities that Holders intend to include in such offering exceeds
the number that can be sold in such offering without being likely to have an
adverse effect on the price, timing or distribution of the Common Unit
Registrable Securities offered or the market for the Common Units, then the
Partnership shall include the number of Common Units that such Managing
Underwriter or Underwriters advise the Partnership can be sold without having
such adverse effect, with such number to be allocated (i) in the event that the
Person that initiated such Underwritten Offering is the Partnership or ETRN or
any of ETRN’s subsidiaries, (A) first, to the Partnership, ETRN or ETRN’s
subsidiaries, (B) second, pro rata among any Holders who are Lead Investors and
exercising piggyback registration rights pursuant to this Section 2.02 related
to such offering, (C) third, pro rata among (1) all other Holders who are
exercising piggyback registration rights pursuant to this Section 2.02 related
to such offering and (2) any Persons owning Common Units, having piggyback
registration rights pari passu to those of the Holders described in this
Section 2.02(b)(i)(B) and exercising such piggyback registration rights and
(D) fourth, pro rata among any Persons owning Common Units having piggyback
registration rights subordinate to those of the Holders and exercising such
piggyback registration rights and (ii) in the event that any Person other than
the Partnership or ETRN or any of ETRN’s subsidiaries initiated such
Underwritten Offering, (A) first, pro rata among (1) the Person that initiated
such Underwritten Offering and (2) any Holders who are Lead Investors and
exercising piggyback registration rights pursuant to this Section 2.02 related
to such offering, (B) second, pro rata among (1) all other Holders who are
exercising piggyback registration rights pursuant to this Section 2.02 related
to such offering and (2) any Persons owning Common Units, having piggyback
registration rights pari passu to those of the Holders described in this
Section 2.02(b)(ii) and exercising such piggyback registration rights and
(C) third, pro rata among the

 

8

--------------------------------------------------------------------------------



 

Partnership, ETRN or any of ETRN’s subsidiaries (to the extent that such Person
was not the Person initiating the Underwritten Offering on its own behalf) and
Persons owning Common Units, having piggyback registration rights subordinate to
those of the Holders and exercising such piggyback registration rights (pro
rata, as used in this Section 2.02, based, for each such Person or Holder, as
applicable, on the percentage derived by dividing (x) the number of Common Units
proposed to be sold by such Person or Holder, as applicable, in such offering by
(y) the aggregate number of Common Units proposed to be sold by the Persons
sharing in the same tier of pro rata allocation).

 

Section 2.03                            Underwritten Offering.

 

(a)                                 S-3 Registration. In the event that any of
BlackRock, GSO or Magnetar elects to dispose of Common Unit Registrable
Securities under a Registration Statement pursuant to an Underwritten Offering
and either (i) reasonably expects gross proceeds of at least $100 million from
such Underwritten Offering (together with any Common Unit Registrable Securities
to be disposed of by a Selling Holder who has elected to participate in such
Underwritten Offering pursuant to Section 2.02) or (ii) reasonably expects gross
proceeds of at least $50 million from such Underwritten Offering (together with
any Common Unit Registrable Securities to be disposed of by a Selling Holder who
has elected to participate in such Underwritten Offering pursuant to
Section 2.02) and such Common Unit Registrable Securities represent 100% of the
then outstanding Common Unit Registrable Securities held by the applicable
Selling Holder and Affiliates, the Partnership shall, at the written request of
such Selling Holder(s), enter into an underwriting agreement in a form as is
customary in Underwritten Offerings of securities by the Partnership with the
Managing Underwriter or Underwriters selected by the Partnership (subject to the
written consent of the Lead Investor initiating such Underwritten Offering,
which consent shall not be unreasonably withheld), which shall include, among
other provisions, indemnities to the effect and to the extent provided in
Section 2.08, and shall take all such other reasonable actions as are requested
by the Managing Underwriter or Underwriters in order to expedite or facilitate
the disposition of such Common Unit Registrable Securities; provided, however,
that the Partnership shall have no obligation to facilitate or participate in,
including entering into any underwriting agreement for more than (i) two
Underwritten Offering at the request of BlackRock, (ii) two Underwritten
Offering at the request of GSO and (iii) two Underwritten Offerings at the
request of Magnetar; provided, further, that none of the foregoing Underwritten
Offerings in clauses (i) through (iii) above shall occur within 180 days of each
other; provided, further, that if the Partnership or its Affiliates are
conducting or actively pursuing a securities offering of the Partnership’s
Common Units with anticipated gross offering proceeds of at least $100 million
(other than in connection with any at-the-market offering or similar continuous
offering program), then the Partnership may suspend such Selling Holder’s right
to require the Partnership to conduct an Underwritten Offering on such Selling
Holder’s behalf pursuant to this Section 2.03; provided, however, that the
Partnership may only suspend such Selling Holder’s right to require the
Partnership to conduct an Underwritten Offering pursuant to this Section 2.03
once in any six-month period and in no event for a period that exceeds an
aggregate of 60 days in any 180-day period or 105 days in any 365-day period.

 

(b)                                 General Procedures. In connection with any
Underwritten Offering contemplated by Section 2.03(a), the underwriting
agreement into which each Selling Holder and the Partnership shall enter shall
contain such representations, covenants, indemnities (subject to

 

9

--------------------------------------------------------------------------------



 

Section 2.08) and other rights and obligations as are customary in Underwritten
Offerings of securities by the Partnership. No Selling Holder shall be required
to make any representations or warranties to, or agreements with, the
Partnership or the Underwriters other than representations, warranties or
agreements regarding such Selling Holder’s authority to enter into such
underwriting agreement and to sell, and its ownership of, the securities being
registered on its behalf, its intended method of distribution and any other
representation required by law. If any Selling Holder disapproves of the terms
of an Underwritten Offering contemplated by this Section 2.03, such Selling
Holder may elect to withdraw therefrom by notice to the Partnership and the
Managing Underwriter; provided, however, that such withdrawal must be made at
least one Business Day prior to the time of pricing of such Underwritten
Offering to be effective; provided, further, that in the event the Managing
Underwriter or Underwriters of any proposed Underwritten Offering advise the
Partnership that the total amount of Common Unit Registrable Securities that
Holders intend to include in such offering exceeds the number that can be sold
in such offering without being likely to have an adverse effect on the price,
timing or distribution of the Common Unit Registrable Securities offered or the
market for the Common Units, and the amount of Common Unit Registrable
Securities requested to be included in such Underwritten Offering by the Holder
that initiated such Underwritten Offering pursuant to Section 2.03(a) (the
“Initiating Holder”) is reduced by 50% or more, the Initiating Holder will have
the right to withdraw from such Underwritten Offering by delivering notice to
the Partnership at least one Business Day prior to the time of pricing of such
Underwritten Offering, in which case the Partnership will have no obligation to
proceed with such Underwritten Offering and such Underwritten Offering, whether
or not completed, will not decrease the number of Underwritten Offerings the
Initiating Holder shall have the right and option to request under this
Section 2.03. No such withdrawal or abandonment shall affect the Partnership’s
obligation to pay Registration Expenses.

 

Section 2.04                            Further Obligations. In connection with
its obligations under this Article II, the Partnership will:

 

(a)                                 promptly prepare and file with the
Commission such amendments and supplements to a Registration Statement and the
prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement;

 

(b)                                 if a prospectus supplement will be used in
connection with the marketing of an Underwritten Offering under a Registration
Statement and the Managing Underwriter at any time shall notify the Partnership
in writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of such Underwritten Offering, use its commercially
reasonable efforts to include such information in such prospectus supplement;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing a Registration Statement or
any other registration statement contemplated by this Agreement or any
supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed (including exhibits and each
document incorporated by reference therein to the extent then required by the
rules and regulations of the Commission), and provide each such Selling Holder
the opportunity to object to any information

 

10

--------------------------------------------------------------------------------



 

pertaining to such Selling Holder and its plan of distribution that is contained
therein and, to the extent timely received, make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing such Registration Statement or such other registration statement and the
prospectus included therein or any supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Persons may reasonably request in order to
facilitate the resale or other disposition of the Registrable Securities covered
by such Registration Statement or other registration statement;

 

(d)                                 if applicable, use its commercially
reasonable efforts to promptly register or qualify the Registrable Securities
covered by any Registration Statement or any other registration statement
contemplated by this Agreement under the securities or blue sky laws of such
jurisdictions as the Selling Holders or, in the case of an Underwritten
Offering, the Managing Underwriter, shall reasonably request; provided, however,
that the Partnership will not be required to qualify generally to transact
business in any jurisdiction where it is not then required to so qualify or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;

 

(e)                                  promptly notify each Selling Holder, at any
time when a prospectus relating thereto is required to be delivered by any of
them under the Securities Act, of (i) the filing of a Registration Statement or
any other registration statement contemplated by this Agreement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to a Registration Statement
or any other registration statement or any post-effective amendment thereto,
when the same has become effective; and (ii) the receipt of any written comments
from the Commission with respect to any filing referred to in clause (i) and any
written request by the Commission for amendments or supplements to any such
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;

 

(f)                                   promptly notify each Selling Holder, at
any time when a prospectus relating thereto is required to be delivered by any
of them under the Securities Act, of (i) the happening of any event as a result
of which the prospectus or prospectus supplement contained in a Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or express threat of issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to, as promptly as practicable, amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action

 

11

--------------------------------------------------------------------------------



 

as is reasonably necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

 

(g)                                  upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the Commission or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(h)                                 in the case of an Underwritten Offering,
furnish, or use its reasonable efforts to cause to be furnished, upon request,
(i) an opinion of counsel for the Partnership addressed to the Underwriters,
dated as of the date of the closing under the applicable underwriting agreement
and (ii) a “comfort letter” addressed to the Underwriters, dated as of the
pricing date of such Underwritten Offering and a letter of like kind dated as of
the date of the closing under the applicable underwriting agreement, in each
case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “comfort
letter” shall be in customary form and covering substantially the same matters
with respect to such registration statement (and the prospectus and any
prospectus supplement) as have been customarily covered in opinions of issuer’s
counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such Underwriters may reasonably request;

 

(i)                                     otherwise use its commercially
reasonable efforts to comply with all applicable rules and regulations of the
Commission;

 

(j)                                    make available to the appropriate
representatives of the Managing Underwriter during normal business hours access
to such information and Partnership personnel as is reasonable and customary to
enable such parties to establish a due diligence defense under the Securities
Act; provided, however, that the Partnership need not disclose any non-public
information to any such representative unless and until such representative has
entered into a confidentiality agreement with the Partnership;

 

(k)                                 use its commercially reasonable efforts to
cause all Common Unit Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed; provided, however, that, for the avoidance of doubt, the Partnership
shall have no obligation to cause any Series A Preferred Unit Registrable
Securities registered pursuant to this Agreement to be listed on any National
Securities Exchange or nationally recognized quotation system;

 

(l)                                     use its commercially reasonable efforts
to cause Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Partnership to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

 

12

--------------------------------------------------------------------------------



 

(m)                             provide a transfer agent, which may be the
General Partner or one of its Affiliates as provided in the Partnership
Agreement, and registrar for all Registrable Securities covered by any
Registration Statement not later than the Effective Date of such Registration
Statement;

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
Underwriters, if any, in order to expedite or facilitate the disposition of
Common Unit Registrable Securities (including making appropriate officers of the
General Partner available to participate in customary marketing activities);
provided, however, that the officers of the General Partner shall not be
required to dedicate an unreasonably burdensome amount of time in connection
with any roadshow and related marketing activities for any Underwritten
Offering;

 

(o)                                 if reasonably requested by a Selling Holder,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; and
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;

 

(p)                                 if reasonably required by the Partnership’s
transfer agent, promptly deliver any authorizations, certificates and directions
required by the transfer agent which authorize and direct the transfer agent to
transfer such Registrable Securities without legend upon sale by the Holder of
such Registrable Securities under the Registration Statement; and

 

(q)                                 if any Holder could reasonably be deemed to
be an “underwriter,” as defined in Section 2(a)(11) of the Securities Act, in
connection with the Registration Statement and any amendment or supplement
thereof (a “Holder Underwriter Registration Statement”), then reasonably
cooperate with such Holder in allowing such Holder to conduct customary
“underwriter’s due diligence” with respect to the Partnership and satisfy its
obligations in respect thereof. In addition, at any Holder’s request, the
Partnership will furnish to such Holder, on the date of the effectiveness of the
Holder Underwriter Registration Statement and thereafter from time to time on
such dates as such Holder may reasonably request (provided that such request
shall not be more frequently than on an annual basis unless such Holder is
offering Registrable Securities pursuant to a Holder Underwriter Registration
Statement), (i) a “comfort letter”, dated as of such date, from the
Partnership’s independent certified public accountants in form and substance as
has been customarily given by independent certified public accountants to
underwriters in Underwritten Offerings of securities by the Partnership,
addressed to such Holder, (ii) an opinion, dated as of such date, of counsel
representing the Partnership for purposes of the Holder Underwriter Registration
Statement, in form, scope and substance as has been customarily given in
Underwritten Offerings of securities by the Partnership, including standard
“10b-5” negative assurance for such offerings, addressed to such Holder and
(iii) a standard officer’s certificate from the chief executive officer or chief
financial officer, or other officers serving such functions, of the General
Partner addressed to the Holder, as has been customarily given by such officers
in Underwritten Offerings of securities by the Partnership. The Partnership will
also use

 

13

--------------------------------------------------------------------------------



 

its reasonable efforts to provide legal counsel to such Holder with an
opportunity to review and comment upon any such Holder Underwriter Registration
Statement, and any amendments and supplements thereto, prior to its filing with
the Commission.

 

Notwithstanding anything to the contrary in this Section 2.04, the Partnership
will not name a Holder as an underwriter (as defined in Section 2(a)(11) of the
Securities Act) in any Registration Statement or Holder Underwriter Registration
Statement, as applicable, without such Holder’s consent. If the staff of the
Commission requires the Partnership to name any Holder as an underwriter (as
defined in Section 2(a)(11) of the Securities Act), and such Holder does not
consent thereto, then such Holder’s Registrable Securities shall not be included
on the applicable Registration Statement, and the Partnership shall have no
further obligations hereunder with respect to Registrable Securities held by
such Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence as set forth in subsection (q) of this Section 2.04
with respect to the Partnership at the time such Holder’s consent is sought.

 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.04 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by the Partnership, such
Selling Holder will, or will request the Managing Underwriter or Managing
Underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

 

Section 2.05                            Cooperation by Holders. The Partnership
shall have no obligation to include Registrable Securities of a Holder in a
Registration Statement or in an Underwritten Offering pursuant to
Section 2.03(a) if such Holder has failed to timely furnish such information
that the Partnership determines, after consultation with its counsel, is
reasonably required in order for any registration statement or prospectus
supplement, as applicable, to comply with the Securities Act.

 

Section 2.06                            Restrictions on Public Sale by Holders
of Registrable Securities. Each Holder of Common Unit Registrable Securities who
is participating in an Underwritten Offering agrees to enter into a customary
letter agreement with Underwriters providing that such Holder will not effect
any public sale or distribution of Common Unit Registrable Securities during the
45 calendar day period beginning on the date of a prospectus or prospectus
supplement filed with the Commission with respect to the pricing of such
Underwritten Offering; provided, however, that, notwithstanding the foregoing,
(i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction imposed by the Underwriters on the
Partnership or the officers, directors or any other Affiliate of the Partnership
on whom a restriction is imposed and (ii) the restrictions set forth in this
Section 2.06 shall not apply to any Common Unit Registrable Securities that are
included in such Underwritten Offering by such Holder.

 

14

--------------------------------------------------------------------------------



 

Section 2.07                            Expenses.

 

(a)                                 Certain Definitions. “Registration Expenses”
shall not include Selling Expenses but otherwise means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on a Registration Statement pursuant
to Section 2.01, a Piggyback Registration pursuant to Section 2.02, or an
Underwritten Offering pursuant to Section 2.03, and the disposition of such
Registrable Securities, including all registration, filing, securities exchange
listing and National Securities Exchange fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
and the fees and disbursements of counsel and independent public accountants for
the Partnership, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance. “Selling
Expenses” means all underwriting fees, discounts and selling commissions and
transfer taxes allocable to the sale of the Registrable Securities, plus any
costs or expenses related to any roadshows conducted in connection with the
marketing of any Underwritten Offering.

 

(b)                                 Expenses. The Partnership will pay all
reasonable Registration Expenses, as determined in good faith, in connection
with a shelf Registration, a Piggyback Registration or an Underwritten Offering,
whether or not any sale is made pursuant to such shelf Registration, Piggyback
Registration or Underwritten Offering. Each Selling Holder shall pay its pro
rata share of all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08, the Partnership shall not be responsible for professional fees
(including legal fees) incurred by Holders in connection with the exercise of
such Holders’ rights hereunder.

 

Section 2.08                            Indemnification.

 

(a)                                 By the Partnership. In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Partnership will indemnify and hold harmless each Selling
Holder thereunder, its directors, officers, managers, partners, employees and
agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
managers, partners, employees or agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in (which,
for the avoidance of doubt, includes documents incorporated by reference in) the
applicable Registration Statement or other registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in

 

15

--------------------------------------------------------------------------------



 

connection with investigating, defending or resolving any such Loss or actions
or proceedings; provided, however, that the Partnership will not be liable in
any such case if and to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the applicable
Registration Statement or other registration statement, preliminary prospectus,
prospectus supplement or final prospectus, or amendment or supplement thereto,
or any free writing prospectus relating thereto, as applicable. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

 

(b)                                 By Each Selling Holder. Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Partnership,
the General Partner and the General Partner’s directors, officers, employees and
agents and each Person, who, directly or indirectly, controls the Partnership
within the meaning of the Securities Act or of the Exchange Act to the same
extent as the foregoing indemnity from the Partnership to the Selling Holders,
but only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in a
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereto or any free writing
prospectus relating thereto; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

 

(c)                                  Notice. Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission to so notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.08(c), except to the extent that the indemnifying party is materially
prejudiced by such failure. In any action brought against any indemnified party,
it shall notify the indemnifying party of the commencement thereof. The
indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel reasonably
satisfactory to such indemnified party and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 2.08 for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, (i) if the indemnifying party has failed to assume the
defense or employ counsel reasonably satisfactory to the indemnified party or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses

 

16

--------------------------------------------------------------------------------



 

related to such participation to be reimbursed by the indemnifying party as
incurred. Notwithstanding any other provision of this Agreement, no indemnifying
party shall settle any action brought against any indemnified party with respect
to which such indemnified party may be entitled to indemnification hereunder
without the consent of the indemnified party, unless the settlement thereof
imposes no liability or obligation on, includes a complete and unconditional
release from liability of, and does not contain any admission of wrongdoing by,
the indemnified party.

 

(d)                                 Contribution. If the indemnification
provided for in this Section 2.08 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and of the indemnified party,
on the other hand, in connection with the statements or omissions that resulted
in such Losses, as well as any other relevant equitable considerations;
provided, however, that in no event shall any Selling Holder be required to
contribute an aggregate amount in excess of the dollar amount of proceeds (net
of Selling Expenses) received by such Selling Holder from the sale of
Registrable Securities giving rise to such indemnification. The relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

(e)                                  Other Indemnification. The provisions of
this Section 2.08 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

Section 2.09                            Rule 144 Reporting. With a view to
making available the benefits of certain rules and regulations of the Commission
that may permit the resale of the Registrable Securities without registration,
the Partnership agrees to use its commercially reasonable efforts to:

 

(a)                                 make and keep public information regarding
the Partnership available, as those terms are understood and defined in Rule 144
under the Securities Act (or any similar provision then in effect), at all times
from and after the date hereof;

 

17

--------------------------------------------------------------------------------



 

(b)                                 file with the Commission in a timely manner
all reports and other documents required of the Partnership under the Securities
Act and the Exchange Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish (i) to the extent accurate, forthwith upon request, a
written statement of the Partnership that it has complied with the reporting
requirements of Rule 144 under the Securities Act (or any similar provision then
in effect) and (ii) unless otherwise available via the Commission’s EDGAR filing
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Partnership, and such other reports and documents so
filed as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration.

 

Section 2.10                            Transfer or Assignment of Registration
Rights. The rights to cause the Partnership to register Registrable Securities
under this Article II may be transferred or assigned by each Holder to one or
more transferees or assignees of Registrable Securities; provided, however, that
(a) unless any such transferee or assignee is an Affiliate of, and after such
transfer or assignment continues to be an Affiliate of, such Holder, the amount
of Registrable Securities transferred or assigned to such transferee or assignee
shall represent at least $50 million of Registrable Securities, calculated on
the basis of the Purchased Unit Price or such lesser amount if it constitutes
the remaining holdings of the Holder and its Affiliates, (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee or assignee and identifying the securities
with respect to which such registration rights are being transferred or assigned
and (c) each such transferee or assignee assumes in writing responsibility for
its portion of the obligations of such transferring Holder under this Agreement.

 

Section 2.11                            Limitation on Subsequent Registration
Rights. From and after the date hereof, the Partnership shall not, without the
prior written consent of the Holders of at least the Registrable Securities
Required Voting Percentage, enter into any agreement with any current or future
holder of any securities of the Partnership that would allow such current or
future holder to require the Partnership to include securities in any
registration statement filed by the Partnership for Other Holders on a basis
other than pari passu with, or expressly subordinate to, the piggyback rights of
the Holders of Common Unit Registrable Securities hereunder; provided, that in
no event shall the Partnership enter into any agreement that would permit
another holder of securities of the Partnership to participate on a superior or
pari passu basis (in terms of priority of cut-back based on advice of
Underwriters) with a Holder requesting registration or takedown in an
Underwritten Offering pursuant to Section 2.03(a).

 

Section 2.12                            Limitation on Obligations for Series A
Preferred Unit Registrable Securities. Notwithstanding anything to the contrary
in this Agreement, nothing contained herein shall be construed to require the
Partnership to (a) conduct an underwritten offering for the public sale, resale
or any other disposition of Series A Preferred Unit Registrable Securities,
(b) except as expressly provided in this Agreement, otherwise assist in the
public resale of any Series A Preferred Unit Registrable Securities, (c) provide
any Holder of Series A Preferred Unit Registrable Securities any rights to
include any Series A Preferred Unit Registrable Securities in any underwritten
offering relating to the sale by the Partnership or any other Person of any

 

18

--------------------------------------------------------------------------------



 

securities of the Partnership or (d) cause any Series A Preferred Unit
Registrable Securities to be listed on any securities exchange or nationally
recognized quotation system.

 

Section 2.13                            Obligation to Obtain Rating for Series A
Preferred Units. If requested by any of the Lead Investors, the Partnership
shall use commercially reasonable efforts to obtain and maintain a rating from a
nationally recognized rating agency (chosen by such Holders) with respect to the
Series A Preferred Units until the date on which all Series A Preferred Units
have been converted into Common Units.  The Partnership shall be entitled to
reimbursement from the Holders holding Series A Preferred Units for all direct
costs paid to the applicable rating agency by the Partnership in obtaining the
initial rating, which costs shall be shared by such Holders pro rata (based, for
each such Holder on the percentage derived by dividing (x) the number of
Series A Preferred Units held by each such Holder, by (y) the aggregate number
of Series A Preferred Units outstanding at the time such rating is obtained).
After the date on which a rating has been obtained for the Series A Preferred
Units, if requested by the Holders of 75% of the Series A Preferred Units then
outstanding, the Partnership shall use commercially reasonably efforts to cause
such rating on the Series A Preferred Units to be withdrawn.

 

ARTICLE III.
MISCELLANEOUS

 

Section 3.01                            Communications. All notices, demands and
other communications provided for hereunder shall be in writing and shall be
given by registered or certified mail, return receipt requested, telecopy, air
courier guaranteeing overnight delivery, personal delivery or (in the case of
any notice given by the Partnership to the Purchasers) email to the following
addresses:

 

(a)                                 If to the Purchasers, to the addresses set
forth on Schedule A.

 

(b)                                 If to the Partnership:

 

EQM Midstream Partners, LP

625 Liberty Avenue, Suite 2000

Pittsburgh, Pennsylvania

Attention:                       Kirk Oliver

Email:                                          koliver@equitransmidstream.com

 

with copies to (which shall not constitute notice):

 

Latham & Watkins LLP

811 Main Street

Suite 3700

Houston TX 77002

Attention:                       Ryan J. Maierson

Nick S. Dhesi

Email:                  ryan.maierson@lw.com
                                                      nick.dhesi@lw.com

 

19

--------------------------------------------------------------------------------



 

or to such other address as the Partnership or the Purchasers may designate to
each other in writing from time to time or, if to a transferee or assignee of
the Purchasers or any transferee or assignee thereof, to such transferee or
assignee at the address provided pursuant to Section 2.10. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by certified or
registered mail, return receipt requested, or regular mail, if mailed; upon
actual receipt of the facsimile or email copy, if sent via facsimile or email;
and upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

 

Section 3.02                            Binding Effect. This Agreement shall be
binding upon the Partnership, each of the Purchasers and their respective
successors and permitted assigns, including binding upon (i) in the case of the
Partnership, any Person that will be a successor to the Partnership, whether in
connection with a Series A Change of Control or Partnership Restructuring Event
or by merger, consolidation, reorganization, charter amendment, sale of all or
substantially all assets or otherwise and (ii) in the case of the Purchasers,
subsequent Holders of Registrable Securities to the extent permitted herein.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and permitted assigns.

 

Section 3.03                            Assignment of Rights. Except as provided
in Section 2.10 and as contemplated by Section 3.02, neither this Agreement nor
any of the rights, benefits or obligations hereunder may be assigned or
transferred, by operation of law or otherwise, by any party hereto without the
prior written consent of the other party.

 

Section 3.04                            Recapitalization, Exchanges, Etc.
Affecting Units. The provisions of this Agreement shall apply to the full extent
set forth herein with respect to any and all units of the Partnership or any
successor or assign of the Partnership (whether in connection with a Series A
Change of Control or Partnership Restructuring Event or by merger, acquisition,
consolidation, reorganization, sale of assets or otherwise) that may be issued
in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations, pro rata distributions of units and the like occurring after
the date of this Agreement. As a condition to the effectiveness of any
transaction discussed in the prior sentence, the Partnership shall make
provision to ensure that any successor or assign of the Partnership either
(i) acknowledges, adopts and assumes in full the Partnership’s obligations
pursuant to this Agreement or (ii) enters into a new registration rights
agreements with the holders of the Series A Preferred Units providing for the
same rights set forth herein.

 

Section 3.05                            Aggregation of Registrable Securities.
All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.

 

Section 3.06                            Specific Performance. Damages in the
event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to seek an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of

 

20

--------------------------------------------------------------------------------



 

jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

 

Section 3.07                            Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same agreement.

 

Section 3.08                            Governing Law, Submission to
Jurisdiction. This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the laws of the State of
Delaware without regard to principles of conflicts of laws. Any action against
any party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
parties hereto hereby irrevocably submit to the exclusive jurisdiction of any
federal or state court located within the State of Delaware over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable law, any objection which they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

Section 3.09                            Waiver of Jury Trial. THE PARTIES TO
THIS AGREEMENT EACH HEREBY WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 3.10                            Entire Agreement. This Agreement, the
Purchase Agreement and the other agreements and documents referred to herein and
therein are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or in the
Purchase Agreement with respect to the rights granted by the Partnership or any
of its Affiliates or the Purchasers or any of their respective Affiliates set
forth

 

21

--------------------------------------------------------------------------------



 

herein or therein. This Agreement, the Purchase Agreement and the other
agreements and documents referred to herein or therein supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

 

Section 3.11                            Amendment. This Agreement may be amended
only by means of a written amendment signed by the Partnership and the Holders
of at least the Registrable Securities Required Voting Percentage; provided,
however, that no such amendment shall adversely affect the rights of any Holder
hereunder without the consent of such Holder.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure by the Partnership
or any Holder from the terms of any provision of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
such amendment, supplement, modification, waiver or consent has been made or
given.

 

Section 3.12                            No Presumption. This Agreement has been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.

 

Section 3.13                            Obligations Limited to Parties to
Agreement. Each of the parties hereto covenants, agrees and acknowledges that,
other than as set forth herein, no Person other than the Purchasers, the
Holders, their respective permitted assignees and the Partnership shall have any
obligation hereunder and that, notwithstanding that one or more of such Persons
may be a corporation, partnership or limited liability company, no recourse
under this Agreement or under any documents or instruments delivered in
connection herewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of such Persons or their respective permitted
assignees, or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of such Persons or any of their respective
assignees, or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of such Persons or their respective
permitted assignees under this Agreement or any documents or instruments
delivered in connection herewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except, in each case, for any
assignee of any Purchaser or a Selling Holder hereunder.

 

Section 3.14                            Interpretation. Article, Section and
Schedule references in this Agreement are references to the corresponding
Article, Section or Schedule to this Agreement, unless otherwise specified. All
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, contracts and agreements are references to
such instruments, documents, contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever the
Partnership has an obligation

 

22

--------------------------------------------------------------------------------



 

under this Agreement, the expense of complying with that obligation shall be an
expense of the Partnership unless otherwise specified. Any reference in this
Agreement to “$” shall mean U.S. dollars. Whenever any determination, consent or
approval is to be made or given by a Purchaser, such action shall be in such
Holder’s sole discretion, unless otherwise specified in this Agreement. If any
provision in this Agreement is held to be illegal, invalid, not binding or
unenforceable, (a) such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions shall remain in full force and effect, and (b) the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. Any words imparting the singular number only shall
include the plural and vice versa. The words such as “herein,” “hereinafter,”
“hereof” and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

 

[Remainder of Page Left Intentionally Blank]

 

23

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

EQM Midstream Partners, LP

 

 

 

By:

EQGP Services, LLC, its general partner

 

 

 

By:

/s/ Kirk R. Oliver

 

Name:

Kirk R. Oliver

 

Title:

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

INVESTMENT PARTNERS V (II), LLC

 

 

 

By:

BAA Co-Investment Fund (GenPar), LLC, its Sole Member

 

 

 

 

By:

BlackRock Financial Management, Inc., its Sole Member

 

 

 

 

By:

/s/ Bryan J. Smith

 

Name:

Bryan J. Smith

 

Title:

Managing Director

 

 

 

GEPIF III EQM HOLDINGS, L.P.

 

 

 

By:

GEPIF III EQM Holdings GP, LLC, its general partner

 

 

 

 

By:

GEPIF III EQM Investco, L.P., its sole member

 

 

 

 

By:

GEPIF III Investco GP, LLC, its general partner

 

 

 

 

By:

Global Energy & Power Infrastructure Fund III, L.P., its sole member

 

 

 

 

By:

GEPIF III (GenPar), LLC, its general partner

 

 

 

 

By:

BlackRock Infrastructure Master Carry, L.P. — GEPIF III Series, its sole member

 

 

 

 

By:

BlackRock Financial Management, Inc., its general partner

 

 

 

By:

/s/ Mark Saxe

 

Name:

Mark Saxe

 

Title:

Managing Director

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------



 

 

GSO EQUITABLE FINANCE LP

 

 

 

By:

GSO Equitable Finance Holdings Associates LLC, as its general partner

 

 

 

 

By:

/s/ Marisa J. Beeney

 

Name:

Marisa J. Beeney

 

Title:

Authorized Signatory

 

 

 

MTP ENERGY OPPORTUNITIES FUND II LLC

 

 

 

By:

MTP Energy Management LLC, its managing member

 

 

 

 

By:

Magnetar Financial LLC, its sole member

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MTP EOF II IP LLC

 

 

 

By:

MTP Energy Management LLC, its managing member

 

 

 

 

By:

Magnetar Financial LLC, its sole member

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

 

MTP ENERGY MASTER FUND LLC

 

 

 

By:

MTP Energy Management LLC, its managing member

 

 

 

 

By:

Magnetar Financial LLC, its sole member

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

MAGNETAR STRUCTURED CREDIT FUND, LP

 

 

 

By:

Magnetar Financial LLC, its general partner

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

MAGNETAR CONSTELLATION FUND V LLC

 

 

 

By:

Magnetar Financial LLC, its manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

MAGNETAR LONGHORN FUND LP

 

 

 

By:

Magnetar Financial LLC, its investment manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

SERIES V, A SERIES OF ASTRUM PARTNERS LLC

 

 

 

By:

Magnetar Financial LLC, its manager

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

 

BSOF QMODEM (M) 2 L.P.

 

 

 

By:

Magnetar Financial LLC, its advisor

 

 

 

 

By:

/s/ Michael Turro

 

Name:

Michael Turro

 

Title:

Chief Compliance Officer

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

CEQM HOLDINGS, LLC

 

 

 

By:

/s/ David Albert

 

Name:

David Albert

 

Title:

Managing Director

 

 

NB BURLINGTON AGGREGATOR LP

 

 

 

By:

/s/ David Lyon

 

Name:

David Lyon

 

Title:

Authorized Signatory

 

 

KAYNE ANDERSON MLP/MIDSTREAM INVESTMENT COMPANY

 

 

 

By:

KA Fund Advisors, LLC, as its Manager

 

 

 

 

By:

/s/ James C. Baker

 

Name:

James C. Baker

 

Title:

Managing Director

 

 

 

KAYNE ANDERSON MIDSTREAM/ENERGY FUND, INC.

 

 

 

By:

KA Fund Advisors, LLC, as its Manager

 

 

 

 

By:

/s/ James C. Baker

 

Name:

James C. Baker

 

Title:

Managing Director

 

 

 

 

 

TORTOISE DIRECT OPPORTUNITIES FUND II, LP

 

 

 

By:

Tortoise Direct Opportunities GP II LLC, its General Partner

 

 

 

 

By:

/s/ Kyle Krueger

 

Name:

Kyle Krueger

 

Title:

Director

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

 

PORTCULLIS PARTNERS, LP

 

 

 

By:

/s/ Duane G. Kelley

 

Name:

Duane G. Kelley

 

Title:

Vice President

 

 

 

CENTAURUS CAPITAL LP

 

 

 

By:

Centaurus Holdings, LLC, its general partner

 

 

 

 

By:

/s/ John D. Arnold

 

Name:

John D. Arnold

 

Title:

Manager

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

Purchaser Name; Notice and Contact Information

 

A-1

--------------------------------------------------------------------------------



 

SCHEDULE B

 

PURCHASERS DEEMED TO HAVE DELIVERED THE PIGGYBACK OPT-OUT NOTICE

 

1.                                      None

 

B-1

--------------------------------------------------------------------------------